Citation Nr: 0635890	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  03-26 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating higher than 40 percent for diabetes 
mellitus type II.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Lauren A. Morris, Legal Intern






INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1966 to January 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2001 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDINGS OF FACT

1.  The veteran's service-connected diabetes mellitus 
requires insulin, restricted diet, and regulation of his 
activities (limitations regarding occupational activities); 
there is no medical evidence of episodes of ketoacidosis or 
hypoglycemic reactions requiring hospitalizations or twice a 
month visits to a diabetic care provider; and there are 
complications of peripheral neuropathy of all four 
extremities, glaucoma and arterial occlusive disease, that 
are rated separately and are compensable.

2.  Erectile dysfunction is present as a complication of the 
veteran's diabetes mellitus, and has been separately rated 
noncompensable by the RO.

CONCLUSION OF LAW

The criteria for a rating higher than 40 percent rating for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 
4.119, Diagnostic Code 7913 (2006).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 
Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre and post-adjudication VCAA notice by 
letters dated in May 2001 and February 2005.  The notices 
informed the veteran of the type of evidence needed to 
substantiate the claim, namely, aggravation of a service 
connected disability.  The veteran was also informed that VA 
would obtain service records, and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any such records on 
his behalf.  The veteran was asked to submit evidence, which 
would include that in his possession, in support of his 
claim.  The notices included the general provision for the 
effective date of the claim, that is, the date of receipt of 
the claim.

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable). 

To the extent that the VCAA notice did not include the degree 
of disability assignable, at this stage of the appeal, when 
the veteran already has notice of the rating criteria, there 
is no reasonable possibility that further notice of the exact 
same information would aid in substantiating the claim, and 
any deficiency as to VCAA compliance regarding this claim, is 
rendered moot.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim). 


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO obtained the veteran's 
available service medical records and VA records.  The 
veteran has also been afforded numerous VA examinations 
during the pendency of this claim.  The veteran has requested 
yet another VA examination to determine the current severity 
of his service-connected disability.  However, VA is only 
required to provide another medical examination if the case 
does not contain sufficient medical evidence to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4). 

As the veteran has not identified any additional evidence 
pertinent to the claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria and Procedural History

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two ratings shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that evaluation.  Otherwise, the lower evaluation will be 
assigned.  38 C.F.R. § 4.7.  

In a rating decision in July 2001, the RO granted service 
connection for diabetes mellitus type II and assigned a 20 
percent rating pursuant to 38 C.F.R. § 4.119, Diagnostic Code 
7913.  In the rating decision in November 2001, now on 
appeal, the RO increased the rating to 40 percent under 
Diagnostic Code 7913. 

Under Diagnostic Code 7913, a 40 percent evaluation is 
warranted for diabetes mellitus that requires insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
evaluation is warranted when the above symptoms are 
demonstrated with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  Note (1) to this Code provides that compensable 
complications of diabetes are to be separately rated unless 
they are part of the criteria used to support a 100 percent 
evaluation.  

In this latter respect, the record shows the veteran receives 
a separate 50 percent evaluation for glaucoma associated with 
diabetes; a 20 percent evaluation for peripheral neuropathy 
of the lower extremities associated with diabetes; a 10 
percent evaluation for peripheral neuropathy of the upper 
extremities associated 
with diabetes; and a 20 percent evaluation for arterial 
occlusive disease of the left lower extremity associated with 
diabetes.  The veteran also receives a separate non- 
compensable evaluation for erectile dysfunction disorder 
associated with diabetes.


Factual Background and Analysis

VA treatment records show the veteran was diagnosed with 
diabetes in 2000 and has been treated with insulin, oral 
medication, and restricted diet.  There are no indications in 
the records that Type II diabetes mellitus alone restricts 
the veteran's activity in a manner that is not already 
contemplated by the assignment of separate evaluations for 
glaucoma, peripheral neuropathy, arterial occlusive disease, 
or erectile dysfunction. 

VA treatment records from September 2003 to December 2003 
note that the veteran continued taking insulin and glyburide, 
but are negative for any indication of uncontrolled diabetes 
or episodes of ketoacidosis or hypoglycemic reactions 
requiring hospitalization.  In fact, the treatment notes show 
a diagnosis of diabetes mellitus without complications.

The veteran's July 2004 VA examination is similarly negative 
for any indication of symptoms warranting a 60 percent 
evaluation.  Specifically, the veteran denied having episodes 
of ketoacidosis or hypoglycemic reactions, and stated that he 
receives diabetic care every three months.  After reviewing 
the claims folder and noting the veteran's related 
conditions, the VA examiner categorized the veteran's 
diabetes as controlled.

The Board notes that the veteran has been separately 
evaluated for the noncompensable complication of erectile 
dysfunction disorder, and that he requires insulin, maintains 
a restricted diet, and must regulate his activities due to 
his diabetes.  However, there is no competent evidence that 
he experiences episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year, or 
that he requires twice a month visits to a diabetic care 
provider.  Hence, the veteran does not meet the criteria for 
a 60 percent disability evaluation under Diagnostic Code 
7913.  

While the veteran and his representative assert that VA's 
duty to assist requires providing a new examination, they 
have failed to present any statements or evidence indicating 
an error in the current rating or a material change in his 
disability.  38 C.F.R. § 3.327.  Accordingly, the Board finds 
that the record contains sufficient information to decide the 
claim, and a new examination is unnecessary.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against a disability rating 
in excess of 40 percent for diabetes mellitus type II, and 
the benefit-of-the doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

A rating higher than 40 percent for diabetes mellitus type II 
is denied.




____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


